FIRST NON-FINAL REJETION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the forced distribution" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the externally applied pressure" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the lens structure" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 9, 11-12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. U.S. Patent 10,038,854.
With respect to claims 1-2, 11-12, and 17-18, Cooper teaches a photosensitive sensor/CMOS sensor (image sensor 530 of the tactile sensor that may be a CMOS sensor, col. 4 lines 47-59, col. 11 lines 12-26, figure 5A); a compound-eye/pinhole structure on the photosensitive sensor (the non-photoactive region 536 and filters 520, figure 5A); an elastomer layer on the compound-eye structure (elastic material 410 that is also part of the multi lens tactile sensor, col. 7 lines 50-56, col. 10 lines 54-67); a reflective layer (reflective membrane 412, col. 7 lines 50-56, col. 10 lines 54-67) on the elastomer layer, opposite the compound-eye structure (figures 4-5); and a light source (light source 806, figure 8) that emits light between the reflective layer and the compound-eye structure.
With respect to claim 3, Cooper teaches wherein the light source comprises a light emitting diode or an optical fiber (light source 806, figure 8).
With respect to claim 4, Cooper teaches wherein the compound-eye structure comprises a group of pinholes (figure 5A, 7A, 8), and wherein the light source comprises a group of lights adjacently received at a side of each pinhole of the group of pinholes (figure 8).
	With respect to claim 8, Cooper teaches wherein the forced distribution of the externally applied pressure is determined based on at least one of a Young's modulus of the elastomer layer or based on a calibration of previously aggregated deformation images corresponding to different applied forces (during operating a plurality of images are captured for processing, col. 4 lines 13-30).
	With respect to claim 9, Cooper teaches  a transparent rigid layer between the elastomer layer and compound-eye structure (transparent volume 414, figure 4A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. U.S. Patent 10,038,854 in view of Mizota et al. U.S. Patent Application Publication 2007/0040107.
With respect to claims 5-7, 15-16, and 19, Cooper teaches wherein the complementary metal oxide semiconductor sensor is a first a complementary metal oxide semiconductor sensor and the motion is cross-referenced with information received from a second complementary metal oxide semiconductor sensor to determine deformation  and a slip ratio distribution of a surface to which the first complementary metal oxide semiconductor sensor and the second complementary metal oxide semiconductor sensor are attached (multi les imaging tactile sensor having multiple CMOS image sensors 534, figure 5A).  
Cooper fails to teach markers received on a surface of the elastomer layer, opposite the compound-eye structure, wherein deformation of the sensing apparatus causes a marker of the markers to change position relative to the photosensitive sensor, and wherein the photosensitive sensor detects the change of position of the marker, and wherein deformation of the sensing apparatus causes a marker of the markers to change position relative to the photosensitive sensor, wherein the photosensitive sensor detects the change of position of the marker, and wherein the change of position is used to determine a force distribution of an externally applied pressure that caused the deformation.
Mizota teaches an optical tactile sensor having a sensing section is comprised of the transparent elastic body 1 and the colored markers 3, 4 arranged inside the elastic body (paragraph 35, fig. 3) and an optical camera 6 is arranged at a position on an opposite side to where an object 5 that touches the transparent elastic body 1 and behavior or movement of the markers 3, 4 is photographed by the camera 6 and the images of markers 3, 4 obtained by the photographing device are transmitted to a computer 8 constituting a force vector distribution device (paragraph 37).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tactile sensor of Cooper with markers that are distributed in the elastic body for force determination as taught by Mizota in order to provide a tactile sensor which easily determines deformation of the elastic membrane.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. U.S. Patent 10,038,854 in view of Won U.S. Patent 9,652,696.
With respect to claim 10, Cooper teaches the claimed invention except wherein the transparent protective layer is a first transparent protective layer, and wherein the sensing apparatus further comprises a second transparent protective layer received on the reflective layer, opposite the first transparent protective layer.
Won teaches tactile sensor (abstract) having a first transparent protective layer (first layer 110.1), and wherein the sensing apparatus further comprises a second transparent protective layer (third layer 110.3) received on the reflective layer (second layer 110.2), opposite the first transparent protective layer (figure 3A).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify tactile sensor of Cooper with the first and third layers that surround a second reflective layer as taught by Won in order to provide a reliable tactile sensing device.

Claim(s) 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. U.S. Patent 10,038,854 in view of Xiang et al U.S. Patent 11,126,305.
With respect to claims 13, 14, and 20, Cooper teaches the claimed invention except wherein each pinhole lens of the pinhole lens array comprises a supporting square hole of a group of supporting square holes, further comprising walls between each supporting square hole of the group of supporting square holes, wherein each wall of the walls prevents light entering a first supporting square hole of the group of supporting square holes from entering a second supporting square hole of the group of supporting square holes, and wherein the pinhole structure comprises a circular hole etched into a first side of a material and a square hole etched into a second side, opposite the first side, of the material.
Xiang teaches an optical sensor for image recognition having an array of pinholes that could be square, hexagonal, other equilateral polygons, or circular shaped (figures 5-7) and wherein the lens array is square shaped (figure 8).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify tactile sensor of Cooper with array of pinholes having different shapes of Xiang in order to provide a  precise but cost-efficient manufacturing of the microlens structure (col. 3 lines 10-12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/3/2022